EXHIBIT 10.44

PURCHASE AGREEMENT
BY AND BETWEEN
SURESCRIPTS, LLC
AND
PROXYMED, INC.

April 30, 2007

--------------------------------------------------------------------------------

 PURCHASE AGREEMENT BY AND BETWEEN SURESCRIPTS, LLC, AND PROXYMED, INC.     List
of Exhibits Exhibit A    List of all pharmacies connected to the Pharmacy Health
Information Exchange Exhibit B    Seller Pharmacy Contracts  Exhibit C    Seller
Prescriber Contracts  Exhibit D    Form of Escrow Agreement  Exhibit E    Form
of Non-Competition Agreement  Exhibit F    Buyer Disclosure Schedule  Exhibit G 
  Seller Disclosure Schedule  Exhibit H    Seller Talking Points 


--------------------------------------------------------------------------------

Execution Version

PURCHASE AGREEMENT
BY AND BETWEEN
SURESCRIPTS, LLC
AND
PROXYMED, INC.

        THIS PURCHASE AGREEMENT (the “Agreement”), dated as of this 30th day of
April, 2007 (the “Effective Date”), is made by and between ProxyMed, Inc. d/b/a
MedAvant Healthcare Solutions, a corporation duly organized and validly existing
under the laws of the State of Florida (“Seller”), and SureScripts, LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Virginia (“Buyer”).

        WHEREAS, Seller is a party to the Seller Contracts (defined below)
pursuant to which Seller provides various back-end services to pharmacies and
providers through its proprietary national healthcare information network,
including enabling pharmacies and providers to exchange prescription information
electronically through a system referred to, from time to time, as one or more
of the following names: Phoenix, ProxyMed Network, ProxyNet Network,
PreScribe.net, and/or ProxyNet Interface (collectively, the “ProxyMed Network”
and, together with the Seller Contracts, the “Pharmacy Processing Business”;
provided, however, it is agreed that for purposes of this Agreement, the terms
ProxyMed Network and Pharmacy Processing Business shall apply only to that
aspect of Seller’s proprietary national healthcare information network
applicable to Electronic Prescribing Transactions, as defined below);

        WHEREAS; Seller licenses third party software applications to physicians
so that they may connect to the ProxyMed Network and send and receive electronic
prescription information via the ProxyMed Network, and such software
applications are referred to, from time to time, by one or more of the following
names: PreScribe, ProxyMed.com, MedAvantHealth.com (collectively, the “MedAvant
Prescribing Applications”);

        WHEREAS, Buyer operates a network that facilitates the electronic
exchange of prescription information between pharmacies and providers (the
“Pharmacy Health Information Exchange”);

        WHEREAS, Buyer and Seller (d/b/a ProxyMed Transaction Services, Inc.)
are parties to that certain Prescriber Network Aggregator Agreement, dated as of
May 2, 2005 (the “ProxyMed SureScripts Agreement”);

        WHEREAS, Seller is a party to that certain Walgreens Purchase Agreement,
dated June 27, 1997, as amended (“Walgreens Agreement”), with Walgreen Co.,
pursuant to which Seller’s sale of the Pharmacy Processing Business triggers the
obligation of Seller to pay Walgreens a penalty in the amount of ten million
dollars ($10,000,000); and

        WHEREAS, Seller desires to sell the Pharmacy Processing Business to
Buyer, and Buyer desires to purchase the Pharmacy Processing Business from
Seller, upon the terms and conditions set forth herein;

--------------------------------------------------------------------------------

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE 1.
PURCHASE OF PHARMACY PROCESSING BUSINESS

        SECTION 1.1. Incorporation of Recitals. The recitals set forth above are
incorporated herein by reference.

        SECTION 1.2. Terms of Purchase and Sale.

                a. As of the Effective Date, Seller will sell, and Buyer shall
purchase, all current and future Electronic Prescribing Transactions (as defined
below) processed by the ProxyMed Network (the “Pharmacy Processing Business”).
“Electronic Prescribing Transactions” is defined as all electronic prescribing
messages (including, but not limited to, new prescriptions, refill requests,
refill responses, stop orders), formulary and/or eligibility messages related to
prescription claims, and patient identifiable medication history messages as
derived from electronic prescribing messages, formulary and/or eligibility
messages, and/or the dispensed history data bases of pharmacies that are
processed by and through the ProxyMed Network, whether through true electronic
data interchange or facsimile. Seller shall continue to process Electronic
Prescribing Transactions through the ProxyMed Network in the normal course of
its business, consistent with past practices and course of conduct, until the
Termination Date (as defined below), and Seller shall retain all personnel
necessary and devote internal and external resources, all at its own cost and
expense, necessary to operate the ProxyMed Network, consistent with past
practices and course of conduct, during the transition period contemplated by
Sections 1.2. f and/or 1.2. g herein.

                b. As of the Effective Date, the ProxyMed SureScripts Agreement
is deemed amended, without any further action of the parties required, to amend
Exhibit Five thereof to be in the form and substance of Exhibit A hereto,
thereby adding to such exhibit all pharmacies connected to the Pharmacy Health
Information Exchange, whether directly or indirectly.

                c. Seller represents and warrants to Buyer that Exhibit B hereto
sets forth a list of (i) all customers with contracts pursuant to which
Electronic Prescribing Transactions are processed, as of the Effective Date, to
which Seller is a party to with respect to connectivity of any pharmacy with the
ProxyMed Network and (ii) to its knowledge, all contracts pursuant to which
Electronic Prescribing Transactions are processed to which Seller is a party to
with respect to connectivity of any pharmacy with the ProxyMed Network (the
“Pharmacy Contracts”). Seller shall terminate or cause to be terminated each
Pharmacy Contract in conjunction and simultaneously with the termination of the
technical connection (electronic or fax connection) between such contracted
pharmacy and the ProxyMed Network. For the periods from the Effective Date until
the termination of each such Pharmacy Contract, Seller shall bill each such
pharmacy for all Electronic Prescribing Messages pursuant to its customary
practice and historic rates, without any deduction, discount, or offset not in
the historic ordinary course of business, and each such bill or invoice shall
direct the applicable pharmacy to pay such amounts directly to SureScripts in
satisfaction of the invoice. In the event that any such pharmacy sends payment
for

~ 2 ~

--------------------------------------------------------------------------------

any such invoice to Seller, Seller shall immediately pay such amounts over to
Buyer. For the periods from and after the termination of any such Pharmacy
Contract, Buyer and/or its value added reseller, as the case may be, shall have
the right to bill, and collect from, such pharmacies all on the terms and
conditions of the agreements between SureScripts or its value added reseller, on
the one hand, and such pharmacy, on the other hand.

                d. Seller represents and warrants to Buyer that Exhibit C hereto
sets forth a list of (i) all customers with contracts pursuant to which
Electronic Prescribing Transactions are processed, as of the Effective Date,
pursuant to which Seller provides any third party prescriber application with
connectivity to the ProxyMed Network and (ii) to its knowledge, all contracts
pursuant to which Electronic Prescribing Transactions are processed pursuant to
which Seller provides any third party prescriber application with connectivity
to the ProxyMed Network (the “Prescriber Contracts” and, together with the
Pharmacy Contracts, the “Seller Contracts”). As soon as reasonably possible
after the Effective Date, Seller shall terminate or cause to be terminated all
Prescriber Contracts in conjunction and simultaneously with the termination of
the technical connection (electronic or fax connection) between such contracted
third party prescriber application and the ProxyMed Network. Until termination
of such Prescriber Contracts, Seller shall be entitled to bill and invoice such
third party prescriber applications in the normal course of business, and
SureScripts shall have no right to such billed amounts.

                e. Buyer agrees that, from and after the Effective Date, Buyer
shall continue to pay Seller the Adoption Incentive Fee as contemplated by
Exhibit One of the ProxyMed SureScripts Agreement for any Eligible Transaction,
as defined in such Exhibit One, processed by the ProxyMed Network, pursuant to
the ProxyMed SureScripts Agreement until such agreement is terminated pursuant
to Section 1.2h below.

                f. The parties acknowledge that as soon as reasonably possible
after the Effective Date, Seller shall take steps to divest itself of the
MedAvant Prescribing Applications. Seller shall sell the MedAvant Prescribing
Applications only to an entity that has a contract with Buyer or Buyer’s value
added reseller for connectivity to the Pharmacy Health Information Exchange. In
the event, after a period of six (6) months from the Effective Date, Seller has
not sold the MedAvant Prescribing Applications to an entity that has a contract
with Buyer or Buyer’s value added reseller for connectivity to the Pharmacy
Health Information Exchange, then Seller shall, during the subsequent six (6)
month period, cooperate with Buyer and take all steps reasonably necessary as
requested by Buyer to transfer either the MedAvant Prescribing Applications or
the users of such MedAvant Prescribing Applications to an entity(ies) of Buyer’s
selection, all for no charge or consideration. Seller shall retain all personnel
necessary and devote internal and external resources, all at its own cost and
expense, necessary to operate the MedAvant Prescribing Applications consistent
with past practices until the MedAvant Prescribing Applications or the users
thereof have been sold or transferred pursuant to the terms hereof.

                g. Seller shall take all steps reasonably necessary to terminate
(i) all connectivity of any third party with the ProxyMed Network, (ii) unless
previously sold and transferred to a third party, all connectivity of the
MedAvant Prescribing Applications with the ProxyMed Network, and (ii) all
operations of Pharmacy Processing Business, all to occur as soon as reasonably
possible after the Effective Date, but no later than July 31, 2007 (the

~ 3 ~

--------------------------------------------------------------------------------

“Termination Date”); provided, however, that either Buyer or Seller may extend
the Termination Date with respect to the connectivity of any third party (i.e.,
not the MedAvant Prescribing Applications) to the ProxyMed Network for no more
than three (3) periods of thirty (30) days each. Notwithstanding anything herein
to the contrary, all connectivity of the MedAvant Prescribing Applications shall
be transferred to the Pharmacy Health Information Exchange no later than July
31, 2007. Unless mutually extended in writing by both parties, after the
Termination Date, Seller shall not operate the Pharmacy Processing Business or
the ProxyMed Network for any purpose whatsoever. Immediately after all
connectivity of any third party vendor applications and the MedAvant Prescribing
Applications with the ProxyMed Network are terminated, all Seller Contracts are
terminated, and all operations of the Pharmacy Processing Business are
terminated, Seller shall provide written notice to Buyer, in form and substance
acceptable to Buyer, representing and warranting that such has occurred (the
“Termination Affidavit”).

                h. The ProxyMed SureScripts Agreement shall be deemed
terminated, and of no further force and effect (other than those terms that are
intended to survive termination) on the later to occur of (i) the Termination
Date or (ii) when the MedAvant Prescriber Applications or their users have been
transferred pursuant to Section 1.2. f.

        SECTION 1.3. Walgreen. As a condition of the transaction detailed
herein, Seller must obtain from Walgreen Co. a written termination of Seller’s
obligations in the Walgreens-ProxyMed PreScribe Purchase Agreement.

        SECTION 1.4. No Assumption of Liabilities. Seller specifically agrees
that Buyer is not assuming any liabilities, contracts, employees, or
obligations, known or unknown, contingent or otherwise, of Seller pursuant to
this Agreement or the transactions contemplated hereby.

        SECTION 1.5. Purchase Price. Subject to the terms and conditions of this
Agreement, and in reliance on the representations, warranties, and covenants
contained herein, on the Effective Date, Seller shall sell to Buyer and Buyer
shall purchase from Seller the Pharmacy Processing Business for the total amount
of five hundred thousand dollars ($500,000) (the “Purchase Price”). The Purchase
Price shall be paid as follows:

                a. Four hundred thousand dollars ($400,000) shall be paid to
Seller on the Effective Date in the form of cash, wire transfer, or other
immediately available funds; and

                b. One hundred thousand dollars ($100,000) (the “Escrow Amount”)
shall be deposited into an escrow account (an “Escrow Account”) on the Effective
Date pursuant to the escrow agreement attached hereto as Exhibit D (the “Escrow
Agreement”). The Escrow Amount shall be paid to Seller on, or immediately after,
the Termination Date (as extended pursuant to Section 1.2. g) so long as (i)
Buyer shall have received an acceptable Termination Affidavit, and (ii) there
shall have been no breach of any of the representations and warranties of Seller
as set forth in Article 3.

ARTICLE 2.
OTHER AGREEMENTS

~ 4 ~

--------------------------------------------------------------------------------

        SECTION 2.1. Noncompetition Agreement. On the Effective Date, Seller
shall enter into a Noncompetition Agreement with Buyer, substantially in form
and substance as set forth in Exhibit E, attached hereto and incorporated by
reference (“Noncompetition Agreement”).

        SECTION 2.2. Cooperation and Further Assurances. From and after the
Effective Date, Seller shall fully cooperate with, and shall cause all of its
employees and agents to fully cooperate with, Buyer to transition on or before
the Termination Date all Electronic Prescribing Transactions from the ProxyMed
Network to the Pharmacy Health Information Exchange in a manner than minimizes
to the greatest extent possible any disruption or interference of service to the
customers of either Buyer or Seller. Such cooperation shall include, but not be
limited to, facilitating contacts between Buyer and any entities contracted with
Seller (i.e., pharmacies or vendors of prescriber applications). Each party
shall bear its own expenses in connection with any such transition.

                b. From and after the Effective Date, Seller will provide Buyer
with reports detailing Electronic Prescribing Transactions processed and all
bills and invoices sent by Seller from the Effective Date until the Termination
Date.

                c. From time to time after the Effective Date for a period of
two (2) years from the Effective Date, Seller shall give to Buyer and its
representatives, auditors, and counsel full access during normal business hours
to all of the properties, books, records, contracts, licenses, franchises, and
all of the documents of Seller relating to the business being sold and
transferred hereunder, and shall furnish to Buyer all information with respect
thereto as Buyer may from time to time reasonably request.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
OF SELLER

        Seller represents and warrants to Buyer that, except as set forth on the
Disclosure Schedule attached hereto as Exhibit F and incorporated herein by
reference (which Disclosure Schedule either (i) makes explicit reference to the
particular representation or warranty as to which exception is taken or (ii)
describes the exception with sufficient specificity and in such a manner that a
reasonable person could determine, without any independent investigation, from
the terms of this Agreement and the Disclosure Schedule, the particular
representation(s) or warranty(ies) as to which exception is taken):

        SECTION 3.1. Organization, Qualification, and Power of Seller. Seller
(a) is a duly organized and validly existing corporation in good standing under
the laws of the State of Florida; (b) has the requisite corporate power and
authority to carry on its business; and (c) has all requisite corporate power
and authority and licenses, permits, franchises, certificates, authorizations,
approvals, consents, and rights to own and operate the Pharmacy Processing
Business.

~ 5 ~

--------------------------------------------------------------------------------

        SECTION 3.2. Former Names. Seller either was formally known as, or is
the legal owner of, or is the successor to the businesses known as, at one time
or another, Phoenix, ProxyMed, Inc., ProxyMed Network, ProxyNet Network,
PreScribe.net, and/or ProxyNet Interface, and that no other names are being
used, or have been used, to describe Seller’s healthcare information network to
permit pharmacies and providers to exchange prescription information
electronically.

        SECTION 3.3. Contracts. Seller represents and warrants to Buyer that
Seller has provided to Buyer true and correct copies of the Seller Contracts as
currently in force and effect. Seller represents and warrants to Buyer that no
party to any such contract has provided, or threatened to provide, a notice of
breach, a notice of termination, and no such party has submitted any complaint
to Seller regarding performance under any of the contracts. Buyer represents and
warrants to Seller that all due diligence materials provided to Buyer in
connection with this transaction, including but not limited to, volume reports,
were when provided and are as of the Effective Date true and correct, without
any material misstatement or omission therein.

        SECTION 3.4. Validity. Seller has the full legal power and authority to
execute, deliver, and perform this Agreement and all other agreements and
documents necessary to consummate the contemplated transactions, and all actions
of Seller necessary for such execution, delivery, and performance have been
taken. This Agreement and all agreements related to this transaction requiring
execution by Seller have been duly executed and delivered by Seller and
constitute the legal, valid, and binding obligation of Seller, enforceable in
accordance with their respective terms (subject as to enforcement of remedies to
the discretion of courts in awarding equitable relief and to applicable
bankruptcy, reorganization, insolvency, moratorium, and similar laws affecting
the rights of creditors generally). The execution and delivery by Seller of this
Agreement, and the performance of its obligations hereunder, do not require any
action or consent of any party other than Seller pursuant to any contract,
agreement, or other undertaking of Seller, or pursuant to any order or decree to
which Seller is a party or to which any of its properties or assets are subject,
and will not violate any provision of law, the Articles of Incorporation or
Bylaws of Seller, any order of any court or other agency of the government, or
any indenture, agreement or other instrument to which Seller, or any of its
properties or assets, are bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument, or result in the creation or
imposition of any claim of any nature whatsoever upon any of the properties or
assets of Seller.

        SECTION 3.5. Disclosure. No representation or warranty by Seller in this
Agreement, and no exhibit, schedule or certificate furnished or to be furnished
by Seller pursuant hereto, (a) contains any untrue statement of a material fact
or (b) omits to state a fact required to be stated therein or necessary to make
the statements contained herein or therein, in light of the circumstances in
which they were made, not materially misleading.

~ 6 ~

--------------------------------------------------------------------------------

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
OF BUYER

        Buyer represents and warrants to Seller that, except as set forth on the
Disclosure Schedule attached hereto as Exhibit F and incorporated by reference
(which Disclosure Schedule either (i) makes explicit reference to the particular
representation or warranty as to which exception is taken or (ii) describes the
exception with sufficient specificity and in such a manner that a reasonable
person could determine, without any independent investigation, from the terms of
this Agreement and the Disclosure Schedule, the particular representation(s) or
warranty(ies) as to which exception is taken):

        SECTION 4.1. Organization, Qualification and Corporate Power of Buyer.
Buyer (a) is a limited liability company duly organized, validly existing and in
good standing under the laws of the Commonwealth of Virginia; (b) has the
corporate power and authority to carry on its business as now conducted; and (c)
has all requisite power and authority and licenses, permits, franchises,
certificates, authorizations, approvals, consents, and rights to own and operate
the Pharmacy Health Information Exchange.

        SECTION 4.2. Validity. Buyer has the full legal power and authority to
execute, deliver, and perform this Agreement and all other agreements and
documents necessary to consummate the contemplated transactions, and all
corporate actions of Buyer necessary for such execution, delivery, and
performance have been taken. This Agreement and all agreements related to this
transaction have been duly executed and delivered by Buyer and constitute the
legal, valid and binding obligation of Buyer enforceable in accordance with
their terms (subject as to enforcement of remedies to equitable principles and
to the discretion of courts in awarding equitable relief and to applicable
bankruptcy, reorganization, insolvency, moratorium and similar laws affecting
the rights of creditors generally). The execution and delivery by Buyer of this
Agreement and the other agreements related hereto to which Buyer is a party, and
the performance of its obligations hereunder and thereunder, will not violate
any provision of law, the Certificate of Formation or Operating Agreement of
Buyer, any order of any court or other agency of the government, or any
indenture, agreement or other instrument to which Buyer, or any of its
properties or assets are bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument, or result in the creation or
imposition of any lien, charge, restriction, claim or encumbrance of any nature
whatsoever upon any of the properties or assets of Buyer.

        SECTION 4.3. Other Approvals. All consents, approvals, qualifications,
orders or authorizations of, or filings with, any governmental authority,
including any court or other third party, required in connection with Buyer’s
valid execution, delivery or performance of this Agreement, or the consummation
of any transaction contemplated by this Agreement, shall have been duly made and
obtained and are effective on and as of the date hereof.

~ 7 ~

--------------------------------------------------------------------------------

        SECTION 4.4. Disclosure. No representation or warranty by Buyer in this
Agreement, and no exhibit, schedule or certificate furnished or to be furnished
by Buyer pursuant hereto, (a) contains any untrue statement of a material fact
or (b) omits to state a fact required to be stated therein or necessary to make
the statements contained herein or therein, in light of the circumstances in
which they were made, not materially misleading.

ARTICLE 5.
COVENANTS OF SELLER

        SECTION 5.1. Cooperation with Buyer. Seller covenants to Buyer that
Seller shall cooperate with Buyer and shall use its reasonable best efforts
after the Effective Date so that Buyer shall obtain all required consents of
third parties and approvals for Buyer’ purchase of the business contemplated
hereby, and in addressing other matters necessary to consummate the transactions
and receive the benefits contemplated by this Agreement.

        SECTION 5.2. Non-Contravention. Seller covenants to Buyer that it shall
not take any action, or omit to take any action, which action or omission would
have the effect of materially violating any of the covenants of this Agreement
or warranties or representations of Seller in this Agreement.

ARTICLE 6.
JOINT COVENANTS OF THE PARTIES

        SECTION 6.1. Confidentiality of Business Information. The parties
heretofore have received and hereafter may receive various financial and other
information concerning the activities, business, assets, and properties of the
other parties hereto. The parties agree that:

                a. all such information thus received by a party hereto shall
not at any time, or in any way or manner, be utilized by such party for its
respective advantage or disclosed by it to others for any purpose whatsoever;
and

                b. the parties shall take all reasonable measures to assure that
no employee or agent under its respective control shall at any time use or
disclose any information described in this Section other than for the purposes
hereunder; and

                c. this Section shall not apply to (i) any such information that
was known to a party prior to its disclosure to such party in accordance with
this Section or was, is, or becomes generally available to the public other than
by disclosure by the party or any of its respective employees or agents in
violation of this Section; (ii) any disclosure which such party makes to any
regulatory agency pursuant to that party’s obligations of disclosure to such
agency; (iii) any disclosure that is necessary or appropriate in obtaining any
consent or approval required for the consummation of the transactions
contemplated by this Agreement; or (iv) any disclosure required by or necessary
or appropriate in connection with legal proceedings.

        SECTION 6.2. Confidentiality of this Agreement. Until such time as the
parties hereto publicly disclose the existence and contents of this Agreement
and any related documents

~ 8 ~

--------------------------------------------------------------------------------

in accordance with the requirements of this Section 6.2 (“Public Disclosure”),
the nature and status of the transactions described herein shall be
confidential. The timing and content of any announcements, press releases or
other public statements concerning the transactions contemplated by this
Agreement will occur upon, and be determined by, the mutual agreement and
consent of Seller and Buyer, which shall not be unreasonably withheld. This
Section shall not apply to:

                a. any disclosure to such party’s directors, managers, members,
officers, key employees, affiliates, accounting, investment banking and legal
advisers;

                b. any disclosure which such party makes to any regulatory
agency pursuant to that party’s obligations of disclosure to such agency;

                c. any disclosure that is necessary or appropriate in obtaining
any consent or approval required for the consummation of the transactions
contemplated by this Agreement;

                d. any disclosure required by or necessary or appropriate in
connection with legal proceedings; or

                e. any disclosure which, in the written opinion of counsel to
the party seeking to make the disclosure, is required by applicable law.

Attached hereto as Exhibit H is an outline representing Seller’s position as it
relates to this transaction (“Talking Points”). Buyer agrees to adhere to the
Talking Points or defer questions to Seller whenever responding to questions
about Seller. Seller shall defer any questions about Buyer to Buyer. The Party’s
agree that once Public Disclosure has occurred, the Party’s can speak with media
outlets and publicly about the transactions contemplated hereby without seeking
the other Party’s consent.

ARTICLE 7.
INDEMNIFICATION

        SECTION 7.1. Indemnification by Seller. Subject to Section 7.4, Seller
agrees to indemnify and hold harmless Buyer, its officers, employees, agents,
directors, representatives, members, controlling persons and affiliates
(collectively, the “Buyer Indemnified Persons”) for, and will pay to the Buyer
Indemnified Persons the amount of, any loss, liability, claim, damage (including
incidental and consequential damages), expense (including costs of investigation
and defense and reasonable attorneys’ fees) or diminution of value incurred by
Buyer Indemnified Persons, whether or not involving a third-party claim,
arising, directly or indirectly, from or in connection with:

                a. any breach of any representation or warranty made by Seller
in this Agreement or any other certificate or document delivered by Seller
pursuant to this Agreement;

                b. any federal, state, or local tax or fee incurred, accrued, or
assessed in connection with the ProxyMed Network prior to the Effective Date;

~ 9 ~

--------------------------------------------------------------------------------

                c. any liability or obligation of Seller related to or in
connection with any Seller Contract or the Pharmacy Processing Business as
conducted by Seller. Seller specifically agrees that Buyer is not assuming any
obligation or liability of Seller under any contract to which it is a party,
whether related to the Pharmacy Processing Business, the MedAvant Prescribing
Applications or otherwise; or

                d. any breach by Seller of any covenant or obligation of Seller
in this Agreement.

        SECTION 7.2. Indemnification by Buyer. Subject to Section 7.4, Buyer
agrees to indemnify and hold harmless Seller, and its officers, employees,
agents, directors, representatives, members, controlling persons and affiliates
(collectively, “Seller Indemnified Persons”) for, and will pay to the Seller
Indemnified Persons the amount of, any loss, liability, claim, damage (including
incidental and consequential damages), expense (including costs of investigation
and defense and reasonable attorneys’ fees) incurred by Seller Indemnified
Persons, whether or not involving a third-party claim, arising, directly or
indirectly, from or in connection with:

                a. any breach of any representation or warranty made by Buyer in
this Agreement or any other certificate or document delivered by Buyer pursuant
to this Agreement;

                b. any federal, state, or local tax or fee incurred, accrued or
assessed in connection with Buyer with respect to any period from and after the
Effective Date; or

                c. any breach by Buyer of any covenant or obligation of Buyer in
this Agreement.

        SECTION 7.3. Liability and Risk of Loss. Seller shall remain liable for
all of its obligations and liabilities, costs and expenses, fixed or contingent
following the Effective Date.

        SECTION 7.4. Procedure for Indemnification: Third Party Claims. Promptly
after receipt by an indemnified party under either Section 7.1, or 7.2 of notice
of the commencement of any proceeding against it by a third party, such
indemnified party will, if a claim is to be made against an indemnifying party
under either such Section, give notice to the indemnifying party of the
commencement of such claim, but the failure to notify the indemnifying party
will not relieve the indemnifying party of any liability that it may have to any
indemnified party, except to the extent that the indemnifying party demonstrates
that the defense of such action is prejudiced by the indemnified party’s failure
to give such notice.

                b. If any proceeding is brought against an indemnified party and
it gives notice to the indemnifying party of the commencement of such
proceeding, the indemnifying party will be entitled to participate in such
proceeding and, to the extent that it wishes (unless (i) the indemnifying party
is also a party to such proceeding and the indemnified party determines in good
faith that joint representation would be inappropriate, or (ii) the indemnifying
party fails to provide reasonable assurance to the indemnified party of its
financial capacity to defend such proceeding and provide indemnification with
respect to such proceeding), to assume the defense of such proceeding with
counsel satisfactory to the indemnified party and, after notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such

~ 10 ~

--------------------------------------------------------------------------------

proceeding, the indemnifying party will not, as long as it diligently conducts
such defense, be liable to the indemnified party under this Section 7 for any
fees of other counsel or any other expenses with respect to the defense of such
proceeding, in each case subsequently incurred by the indemnified party in
connection with the defense of such proceeding, other than reasonable costs of
investigation. If the indemnifying party assumes the defense of a proceeding,
(i) it will be conclusively established for purposes of this Agreement that the
claims made in that proceeding are within the scope of and subject to
indemnification; (ii) no compromise or settlement of such claims may be effected
by the indemnifying party without the indemnified party’s consent unless (a)
there is no finding or admission of any violation of legal requirements or any
violation of the rights of any person and no effect on any other claims that may
be made against the indemnified party, and (b) the sole relief provided is
monetary damages that are paid in full by the indemnifying party; and (iii) the
indemnified party will have no liability with respect to any compromise or
settlement of such claims effected without its consent. If notice is given to an
indemnifying party of the commencement of any proceeding and the indemnifying
party does not, within ten (10) days after the indemnified party’s notice is
given, give notice to the indemnified party of its election to assume the
defense of such proceeding, the indemnifying party will be bound by any
determination made in such proceeding or any compromise or settlement effected
by the indemnified party.

                c. Notwithstanding the foregoing, if an indemnified party
determines in good faith that there is a reasonable probability that a
proceeding may adversely affect it or its affiliates other than as a result of
monetary damages for which it would be entitled to indemnification under this
Agreement, the indemnified party may, by notice to the indemnifying party,
assume the exclusive right to defend, compromise, or settle such proceeding, but
the indemnifying party will not be bound by any determination of a proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).

ARTICLE 8.
MISCELLANEOUS

        SECTION 8.1. Notice. Whenever notice must be given under the provisions
of this Agreement, such notice must be in writing and addressed to the parties
at their respective addresses set forth below and shall be deemed to have been
duly given if delivered by (a) hand-delivery (with written confirmation of
receipt); (b) facsimile (with written confirmation of receipt), provided that a
copy is delivered by one of the other methods authorized in this Section; or (c)
by commercial overnight delivery service, as follows:

If to Seller:   ProxyMed, Inc.      1854 Shackleford Court      Suite 200       
    Norcross, GA      Attention: General Counsel      Telephone:  (404)
770-4803      Facsimile:  (404) 877-3385 


~ 11 ~

--------------------------------------------------------------------------------

If to Buyer:   5971 Kingstowne Village Parkway      Suite 200           
Alexandria, VA 22315      Attention:  Paul L. Uhrig, Esq.      Facsimile: 
(703) 921-2161 


        Notices shall be deemed given upon the earliest to occur of (i) receipt
by the party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Pacific
Time and, if sent after 5:00 p.m. Pacific Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.

        SECTION 8.2. Survival of Provisions. All warranties, representations,
hold harmless and indemnity obligations and restrictions made, undertaken and
agreed to by the parties under this Agreement shall survive the Closing.

        SECTION 8.3. Amendment. No modification, waiver, amendment, discharge,
or change of this Agreement shall be valid unless in writing and signed by the
party against whom enforcement of such modification, waiver, amendment,
discharge or change is sought; provided any party may change their own address
as set forth in Section 8.1 hereof by unilateral written notice to the other
parties hereto.

        SECTION 8.4. Assignment.This Agreement shall not be assignable by any
party without the prior written consent of the others. Except as noted above, no
other person or corporate entity shall acquire or have any rights under or by
virtue of this Agreement.

        SECTION 8.5. Severability.If any one or more of the provisions of this
Agreement should be ruled wholly or partly invalid or unenforceable by a court
or other government body of competent jurisdiction, then: (a) the validity and
enforceability of all provisions of this Agreement not ruled to be invalid or
unenforceable shall be unaffected; (b) the effect of the ruling shall be limited
to the jurisdiction of the court or other government body making the ruling; (c)
the provision(s) held wholly or partly invalid or unenforceable shall be deemed
amended, and the court or other government body is authorized to reform the
provision(s), to the minimum extent necessary to render them valid and
enforceable in conformity with the parties’intent as manifested herein and a
provision having a similar economic effect shall be substituted; and (d) if the
ruling and/or the controlling principle of law or equity leading to the ruling,
is subsequently overruled, modified or amended by legislative, judicial or
administrative action, the provision(s) in question as originally set forth in
this Agreement shall be deemed valid and enforceable to the maximum extent
permitted by the new controlling principle of law or equity.

~ 12 ~

--------------------------------------------------------------------------------

        SECTION 8.6. Choice of Law.The interpretation of this Agreement and the
rights and obligations of the parties hereunder shall be governed by the laws of
the Commonwealth of Virginia, without regard to choice of law provisions.

        SECTION 8.7. Binding Nature.The provisions, covenants, and agreements
herein contained shall inure to the benefit of, and be binding upon, the parties
hereto and each of their respective legal representatives, successors and
permitted assigns.

        SECTION 8.8. Headings.All headings contained in this Agreement are for
reference purposes only and are not intended to affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement shall be
construed to be of such gender and number as the circumstances require.

        SECTION 8.9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
collectively shall constitute one and the same agreement.

        SECTION 8.10. Expenses. Each of the parties shall bear its own expenses
in connection with this Agreement.

        SECTION 8.11. Waiver. The waiver by any party of a breach or violation
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach of such provision or any other provision of this
Agreement.

        SECTION 8.12. Construction. This Agreement shall not be construed more
strictly against any party hereto by virtue of the fact that the Agreement may
have been drafted or prepared by such party or its counsel, it being recognized
that all of the parties hereto have contributed substantially and materially to
its preparation and that this Agreement has been the subject of and is the
product of negotiations between the parties.

        SECTION 8.13. Cumulative Remedies. Any right, power, or remedy provided
under this Agreement to any party hereto shall be cumulative and in addition to
any other right, power, or remedy provided under this Agreement now or hereafter
existing at law or in equity, and may be exercised singularly or concurrently.

        SECTION 8.14. Attorneys’ Fees. Each party shall bear its own attorney’s
fees, expenses and any costs associated with any dispute or litigation arising
from or related to this Agreement

        SECTION 8.15. Arbitration. In the event of a dispute between the parties
arising from or relating to this Agreement, including, but not limited to,
construction, interpretation, implementation or enforcement of this Agreement or
the performance or breach of any provision in this Agreement, the parties shall
meet and confer in good faith to resolve such dispute. In the event such efforts
do not resolve the dispute within fifteen (15) days from the date the dispute
arises, either party may demand arbitration, within one (1) year after the date
the dispute arises, by the American Arbitration Association, before three (3)
arbitrators, under its Commercial Arbitration Rules existing as of the Effective
Date, such arbitration to be final, conclusive and binding. The arbitrators
shall have no authority to award punitive or exemplary damages or

~ 13 ~

--------------------------------------------------------------------------------

attorneys’ fees. Judgment on the award rendered by the arbitrator may be entered
by any court having proper jurisdiction. The arbitrators shall base their award
on the terms of this Agreement, and they will endeavor to follow the law and
judicial precedents which a United States District judge sitting in the District
of the District of Columbia would apply in the event the dispute was litigated
in such court. The arbitrators shall render the award in writing and, unless
both parties agree otherwise, shall include an explanation of the reasons for
their award, the findings of fact and conclusions of law upon which their award
is based. Notwithstanding the foregoing, any party may seek or assert
entitlement to injunctive relief or specific performance in court as an initial
matter and shall have no prior obligation to establish in arbitration the
entitlement to injunctive relief or specific performance.

        SECTION 8.16. Entire Agreement. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter (including all
term sheets and letters of intent exchanged by the parties), and constitutes
(along with the documents referred to in this Agreement) a complete and
exclusive statement of the terms of the agreement among the parties with respect
to its subject matter.

[Remainder of Page Intentionally Left Blank]

~ 14 ~

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective duly authorized officers as of the date first above
written.

SURESCRIPTS, LLC    By:    /s/ Kevin Hutchinson      Signature        Kevin
Hutchinson      Print Name    Its:    President & CEO      Title    PROXYMED,
INC., D/B/A  MEDAVANT HEALTHCARE  SOLUTIONS, INC.    By:    /s/ Peter Fleming   
  Signature        Peter Fleming      Print Name    Its:    General Counsel     
Title 


Signature Page to Purchase Agreement

--------------------------------------------------------------------------------

EXHIBIT A

LIST OF SURESCRIPTS PHARMACIES

The following table represents those pharmacies, Certified Pharmacy Aggregators,
and Certified VARs with contractual commitments to the Pharmacy Health
Information Exchange.

Organization Abacus Systems  CarePoint  RxLinc (Computer-Rx)  eRx Network, LLC
(PDX customers only)  HealthCare Computer Corporation (Synercom, AlphaPC, and
Visual Pharmacy) McKesson Corporation  Micro Merchant  PerSe*  QS/1 Data Systems
(RxCarePlus, CRX, and NRX) Albertson’s, Inc.  CVS Corporation  Wal*Mart Stores,
Inc. 


*PerSe has contracts with pharmacy organizations utilizing PerSe software
products including but not limited to Condor, EnterpriseRx, PharmacyRx, and
Zadall. In addition, PerSe has contracts with organizations, including, but not
limited to, the following:

Best Computer Systems
Brooks
Brookshire Grocery Co.
Community Distributors
CompuSolve
DataDoc
Datascan

--------------------------------------------------------------------------------

Discount Drug Mart
Eckerds (Brooks)
EnterpriseRx
Etreby
Foundation Systems
Giant Eagle
Giant Foods
Haggens
Health Business Systems
HEB
Hy-Vee
ISM
JasCorp
Kerr Drug
Kinney Drugs
Kroger Company, The
Lewis
Longs
Marc’s
Medicine Shoppe International, Inc.
Midco
NeighborCare
Opus-ISM
Pacific Pharmacy Computers
PharmacyRx
Pharmacy Solutions
Price Chopper (Golub)
Raleys
Rite-Aid
Sav-Mor Franchising, Inc.
Shaws
Stop & Shop
Transaction Data Systems
TOPS
Ukrops
USADrug
Walgreens

--------------------------------------------------------------------------------

EXHIBIT B

PHARMACY CONTRACTS

1. Walgreens

2. Rite-Aide

3. CareMark

4. Medco

5. e-Rx

6. SureScritps

7. WalMart

8. QS1

--------------------------------------------------------------------------------

EXHIBIT C

PRESCRIBER CONTRACTS

1.      Medical Manger (Emdeon Business Services)   2.      Availty   3.     
Imedica   4.      Iscribe/CareMark   5.      Misys   6.      e-Rx  

--------------------------------------------------------------------------------

EXHIBIT D

ESCROW AGREEMENT

(See attached.)

--------------------------------------------------------------------------------

EXHIBIT E

NONCOMPETITION AGREEMENT

(See attached.)

--------------------------------------------------------------------------------

EXHIBIT F

SELLER DISCLOSURE SCHEDULE

None

--------------------------------------------------------------------------------

EXHIBIT G

SELLER DISCLOSURE SCHEUDLE

None

--------------------------------------------------------------------------------

EXHIBIT G

TALKING POINTS

        The pharmacy business was MedAvant’s smallest business line and it did
not complement their business strategy. This sell allows MedAvant to now focus
on its key business lines.

        The divestiture was a small but important step in simplifying MedAvant’s
business structure and focusing on their core business lines, which hold the
best opportunity for future growth.

        The sell allows MedAvant to focus on its core strategy of leveraging
their Phoenix and Pilot technologies and well as their national PPO in order to
build upon a strong market presence in their core business lines.

--------------------------------------------------------------------------------